

114 S2500 IS: Health Care Premium Reduction Act
U.S. Senate
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2500IN THE SENATE OF THE UNITED STATESFebruary 4, 2016Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for the establishment of a health insurance premium reduction program to ensure that
			 health insurance premiums remain low for American families.
	
 1.Short titleThis Act may be cited as the Health Care Premium Reduction Act. 2.State health insurance premium reduction program Part 5 of subtitle D of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18061 et seq.) is amended by adding at the end the following:
			
				1344.State health insurance premium reduction program
 (a)GrantsThe Secretary shall establish a program for awarding a grant to a State to enable such State to support, in connection with reducing health insurance premiums and providing affordable health benefits coverage that includes a risk-adjustment mechanism for the purpose of supporting the purchase of private health insurance by consumers in the State, and for ensuring stable health insurance premiums through the activities carried out under subsection (e).
 (b)RequirementTo be eligible to receive a grant under this section a State shall—
 (1)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require;
 (2)include in such application a description of the State private health insurance market, including a list of county-specific premium increase percentages that are 10 percent or greater, and an assurance that such State will comply with the requirements of section 1101(c)(2); and
 (3)include in such application an assurance that the State will expend all or a portion of the funds received under the grant on the risk-adjustment mechanism for the State.
						(c)Priority review
 (1)EvaluationThe Secretary, in consultation with the Assistant Secretary for Planning and Evaluation, shall conduct an evaluation of all regions in the United States to assess which regions (that may be comprised of collections of geographic subdivisions such as Core-Based Statistical Areas, census tracts, or ZIP Codes) have the highest premiums for health insurance coverage.
 (2)PriorityStates identified under the evaluation under paragraph (1) shall receive priority in obtaining grants under this section in order to stabilize premium trends.
						(d)Use of funds
 (1)Set-asideA State that receives a grant under this section shall use grant funds to carry out the following:
 (A)Activities to provide for a reduction in health insurance premium trends and actual premiums through programs such as State-specific cost-sharing programs to reduce de­duct­i­bles and out-of-pocket expenses.
 (B)Activities to increase the number of individuals in the State that receive health insurance coverage.
 (C)A State-run premium rate review program to determine unreasonable health insurance premium increases and assist the State in facilitating an effective program to reduce such rates in accordance with section 2794 of the Public Health Service Act.
 (D)Activities under section 1332 to allow for greater State flexibility in addressing affordability, quality, and accessibility of health insurance in the States.
							(2)Bonus payments
 (A)In generalThe Secretary, in consultation with the Assistant Secretary for Planning and Evaluation, shall conduct an evaluation of all regions in the United States to assess which regions (that may be comprised of collections of geographic subdivisions such as Core-Based Statistical Areas, census tracts, or ZIP Codes) have the highest premiums for health insurance coverage. Such evaluation shall determine the following:
 (i)The number of individuals with access to health insurance coverage in each region. (ii)The average premiums and out-of-pocket expenses per person in each such region.
 (iii)The amount of uncompensated health care provided by hospitals, clinics, and safety-net providers in each such region.
 (iv)The extent to which a State has used tools to control and analyze health care costs through health care data collection.
 (B)UseAmounts provided as a bonus payment under this paragraph may be used by the State for activities designed to reduce health insurance premiums, or to keep such premiums from rising, for consumers in the State, in coordination with the Department of Health and Human Services. Such activities may include the provision of direct assistance to consumers in the form of tax credits to reduce premiums.
							(e)Risk mitigation and risk corridors
 (1)In generalThe Secretary shall distribute amounts available for the risk mitigation and risk corridor program under subsection (d) for calendar years 2016, 2017, and 2018.
 (2)PaymentsPayments shall be made under this subsection in accordance with such section 1342. (3)Use of fundsA State shall use amounts received under this subsection for activities described in subsection (d)(1).
						(f)Funding
 (1)In generalThe Secretary shall carry out this section using amounts made available for the Department of Health and Human Services and remaining unobligated.
 (2)No limitation on other assistanceNothing in this section shall be construed as prohibiting the Secretary and the Secretary of the Treasury from utilizing additional funds to carry out this section or other programs to support the subsidized, affordable purchase of private health insurance coverage, notwithstanding the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235)..
		